•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-08-00828-CR

Oscar G. CASAREZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CR-1099A
Honorable Sharon MacRae, Judge Presiding

PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 17, 2008

DISMISSED

            The trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  Rule
25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the
right of appeal has not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d). 
Accordingly, on November 26, 2008, this court issued an order stating this appeal would be
dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows defendant
has the right of appeal was made part of the appellate record.  See Daniels v. State,110 S.W.3d 174 
(Tex. App.—San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  
            On December 2, 2008, defendant’s appellate counsel filed a letter stating “this court has no
choice but to dismiss the appeal.”  In light of the record presented, we agree with defendant’s counsel
that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.
 
PER CURIAM
 
 
DO NOT PUBLISH